By the Court.
This cause was commenced before a justice of the peace of Harlan county by the plaintiff in error against the defendant in error on a promissory note given for the sum of one hundred nineteen dollars and thirty-four cents. A judgment was rendered in favor of the plaintiff for one hundred twenty-live dollars and eighty cents. The cause was then taken to the district court on error. The district court found error in the judgment of the justice of the peace, reversed the same, but retained the cause for trial in the district court. "Whereupon the plaintiff brings the cause to this court on error.
The question thus presented is identical with that decided ,in the case of Bullock v. Jordan, and is disposed of accordingly.
The judgment of the district court is therefore reversed, and that of the justice of the peace affirmed.
Judgment accordingly.